Citation Nr: 0622334	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-04 974	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2. Entitlement to service connection for a bilateral ankle 
disability.

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for a right wrist 
disability.

5. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Italian American War Veterans 
of the 
	United States, Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to July 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Per the veteran's request, a hearing before the Board was 
scheduled in July 2003, but he failed to appear.  There has 
been no explanation from either him or his representative for 
their failure to appear at the hearing, and they have not 
requested to reschedule it.  Thus, the appeal will be 
processed as if the request for the hearing was withdrawn.  
38 C.F.R. § 20.702(d) (2005).  

Another preliminary point worth mentioning, in October 2001 
the veteran designated Italian American War Veterans of the 
United States, Inc., as his representative (see VA Form 21-
22).  Since then, VA has not received any changes to this 
appointment.   In August 2004, the Board sent a letter to his 
representative asking the representative to review the case 
and file a written presentation or brief as soon as possible.  
The representative failed to respond.  The Board also 
telephoned the representative, but did not receive a response 
to that communication either.  In addition, the Board called 
the veteran in March, April, and May 2005 to see whether he 
wanted to change his representative, but he again did not 
respond.  Further, the RO sent copies of the March 2005 and 
March 2006 supplemental statements of the case (SSOCs) to the 
representative, and no response was received before the RO 
forwarded the case to the Board in May 2006.  So the Board 
will proceed with the appeal even though a written 
presentation or brief has not been submitted, as requested.






The claims for service connection for bilateral knee, 
bilateral ankle, right shoulder, and right wrist disabilities 
are being REMANDED to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  
Whereas the Board will decide the claim for bilateral hearing 
loss in this decision.


FINDINGS OF FACT

The medical evidence does not show the veteran had a hearing 
loss disability during service or within one year after his 
separation from service or that he currently has a hearing 
loss disability according to VA standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His service 
medical records (SMRs) have been obtained and he was provided 
a VA compensation examination, including to assess the 
presence, severity, and etiology of any hearing loss - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained, nor has his 
representative, despite, as mentioned, repeatedly being given 
this opportunity.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction (i.e., RO) decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in July 
2002, before sending the veteran a VCAA letter in August 
2005.  But bear in mind the Board remanded this case to the 
RO in June 2005, solely to ensure compliance with the VCAA, 
and after sending the veteran the August 2005 VCAA letter to 
comply with the Board's remand directive, the RO 
readjudicated his claim in the March 2006 SSOC based on all 
of the evidence of record - meaning any submitted since the 
initial rating decision in question, SOC, and any prior SSOC.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
Even though he was not provided notice of what type of 
information and evidence was needed to substantiate the 
downstream disability rating and effective date elements, if 
service connection were granted, the Board's denial of 
service connection herein renders those questions moot and 
any defect in notice as to the other issues non-prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption, 
however, is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  



None of the relevant post-service medical evidence in the 
claims file supports the veteran's claim for service 
connection for bilateral hearing loss.  Because of the nature 
of the post-service military department records, it is 
irrelevant whether he might have been on active duty for 
training (ACDUTRA) when those records were developed.  He has 
not identified any evidence that is not already of record 
that is pertinent to his claim, nor does the record indicate 
that any other pertinent evidence is available.  

Thus, inasmuch as all available pertinent evidence already 
has been obtained regarding the veteran's claim for service 
connection for bilateral hearing loss, a remand for 
verification of service or for an additional examination 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Deciding the hearing loss claim at this juncture is 
nonprejudicial.  Bernard v. Brown, 4 Vet. App. 384, 391-92 
(1993).  

The reports of several audiometric tests are of record, 
including four during service and a March 2003 post-service 
evaluation by the service department, as well as the report 
of a VA compensation examination in April 2002.  All of the 
service department reports, except for the evaluation at the 
time of the veteran's enlistment into service, contain a 
notation of a pure tone threshold of 30dB or 35dB at 
4000 Hertz in the left ear; the thresholds at all other 
frequencies were lower.  The service department reports also 
state the veteran was "routinely noise exposed" during 
service and that he had high frequency hearing loss.  The 
pure tone threshold at 4000 Hertz recorded for the left ear 
during the April 2002 VA examination was 25dB, and that 
examiner also listed speech discrimination scores of 
100 percent in both ears.  All other pure tone thresholds on 
all of the examination reports were less than 25dB.  Most 
importantly, however, none of the audiometric evaluations 
of record meets the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a hearing loss disability 
by VA standards.

In summary, the evidence does indicate the veteran was 
exposed to noise during his military service, such as might 
result in hearing loss; indeed, his military occupational 
specialty (MOS) was rifleman.  But even so, the medical 
evidence does not show he currently has - or has ever had - 
a hearing loss disability as defined by, and as required by, 
VA's regulation (§ 3.385).  

As mentioned, in order to establish entitlement to service 
connection, the law requires the presence of a current 
disability.  So in the absence of evidence of a current 
hearing loss disability - again, according to VA regulation 
(§ 3.385), the requirements for service connection for 
bilateral hearing loss are not met and the veteran's appeal 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See as well 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (meaning about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases discussed, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  So the provisions of § 5107(b) [and 
38 C.F.R. § 3.102] are inapplicable.  




ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In June 2005, the Board remanded this case to ensure 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
AMC apprised the veteran of the provisions of the VCAA in an 
August 2005 letter.

Also subsequent to the Board's remand, however, additional 
service medical records (SMRs) were obtained.  The veteran's 
DD Form 214 indicates he was transferred to the Marine Corps 
Reserve in July 2002, and the recently received medical 
records include service department reports reflecting 
treatment and examination during and after his separation 
from active duty.  It is unclear whether he had any ACDUTRA 
and, if so, when exactly, and whether any of the claimed 
disabilities was first manifest during a period of ACDUTRA.  
38 U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6 (2005).

Further, although the report of a VA compensation examination 
in November 2001 indicates the examiner found no medical 
evidence of current pathology concerning the orthopedic 
disabilities asserted by the veteran, the service department 
records dated after that VA compensation examination do 
indeed reflect diagnoses of chronic disabilities affecting at 
least some of the claimed joints.  So another examination is 
needed to consider this additional evidence for a medical 
opinion indicating whether any current disability affecting 
the claimed joints is in any way related to the veteran's 
military service.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (2005).



Accordingly, these claims are REMANDED for the following 
actions:

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated or examined 
him for any of the claimed disabilities 
(excluding hearing loss) since separating 
from the military.  Obtain any necessary 
signed releases from him and request 
copies of the records he identifies.  
Associate all records obtained with the 
claims file.  

2.  Ask the service department to verify 
all periods of active duty and ACDUTRA.  
Request the veteran's personnel file, for 
active duty and ACDUTRA.  

3.  Send the veteran another VCAA letter 
to address the additional concerns 
recently discussed in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
including the downstream disability 
rating and effective date elements.

4.  After all requested records have been 
obtained and the periods of service 
verified, schedule the veteran for an 
orthopedic examination.  The examiner 
must indicate the claims file was 
reviewed for the veteran's pertinent 
medical history.  All necessary 
diagnostic testing and evaluation must be 
completed.  The examiner's report should 
set forth all current symptoms, clinical 
findings, and diagnoses pertaining to 
both of the veteran's knees, both of his 
ankles, his right shoulder, and his right 
wrist.  Request that the examiner provide 
an opinion as to the date of onset of any 
chronic disorder concerning any claimed 
joint.  If the date of onset of any 
disorder affecting any claimed joint is 
not within a period of active duty or 
ACDUTRA, request that the examiner 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
disorder is due to a disease or injury in 
service.  All opinions should be 
supported by adequate rationale.  

5.  Review the claims file.  If the 
requested development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. §§ 3.203(c), 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then, in light of the additional 
evidence obtained, readjudicate the 
veteran's claims for service connection 
for bilateral knee disability, bilateral 
ankle disability, a right shoulder 
disability, and a right wrist disability.  
If these claims are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and provide the veteran due process.  



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


